DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment and argument of 11/18/22 is entered.
Claims 41-43 and 60 are amended.
Claims 44-46 are canceled.
Claims 41-43 and 47-60 are pending and considered herein.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 44-46, all rejections/objections thereto, are withdrawn.

Specification
	In light of the amendment to the specification, the objection to the same, is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


While the rejections of Claims 41 and 47-60 are withdrawn, the rejections of Claims 42-43 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, in slightly modified form due to amendment. 
	Claims 42-43 recite “… endogenous nucleic acid”.  In each case, it is not clear what endogenous refers to.  What is the nucleic acid endogenous to?
	Claim 43 recites “an endogenous mRNA”.  It is not clear what the scope of this is.  What is it endogenous to?

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the amendments, the rejections of Claims 41-43 and 47-60 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn.
To wit, the change in scope from “interferes with an endogenous nucleic acid” to the new language “facilitates the function of the mRNA”, is new, and not the basis of rejection previously provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-43 and 47-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41 is generic for the RNA that facilitates the function of the mRNA.  Claim 42 requires the RNA that facilitates the mRNA, to facilitate the function, or to additionally interact with an endogenous nucleic acid.  This scope is not determined by, but implied by, Claim 60, to include siRNAs, which bind to an mRNA to silence expression, and also more.
The specification does not refer to which functions of the mRNA to facilitate.  But, it may be presumed that the functions of the mRNA are to be translated and/or degraded, when in the cell.
The specification does state though, that the second nucleic acid may facilitate and/or enhance the function or delivery of the therapeutic first mRNA, on page 14, paragraph 1.  Of the functions of the mRNA (excluding delivery), the paragraph states “enhances the biological activity of the first mRNA”, which appears to be a redundant rephrasing.  Chaparones are discussed with regard to the “second nucleic acid” and that is for “the first therapeutic mRNA”, so that does not appear to apply to the presently claimed “facilitates the function of the mRNA”.  In fact, chaparones help with protein folding, not mRNA function.
	The same page, paragraph 2, states the second nucleic acid may deactivate or knock-down a malfunctioning endogenous nucleic acid or its protein product, and that such second nucleic acid may encode, for example, an mRNA or siRNA.  This is confusing as it appears that DNA is being talked about, as it is to encode an mRNA or siRNA.
	Beyond this generic description, no examples are given a second RNA that facilitates the translation of the mRNA.  No examples are given of RNAs that degrade the therapeutic mRNA are given either, albeit it may be surmised that this would work for antisense RNAs.  However, the specification does not discuss a reason for degrading the therapeutic mRNA.  In fact, if it is to encode a useful protein, it must be translated and expressed to be therapeutic, and thus, degradation of the same would seem counter to the action.
	Finally, the sole RNA discussed that could help the function, not of the mRNA, but of the protein encoded therein, is discussed with regard to siRNA (discussed SUPRA).  While this is certainly within the scope of the claims, and specifically claimed in Claim 60, there is no example, whatsoever of a single siRNA, and when it is desirable to utilize it.  Thus, this alone leaves a complete absence of description for even the siRNA, beyond that of antecedent basis.  However, with regard to the art, it was clear that while the process of finding siRNAs is not predictable, such that the particular sequence that would be successful at degrading the mRNA it binds, would work.  To wit, constraints on the sequence itself (e.g., the GC content, A at position 3, U at position 10, absence of G at position 13, and absence of C or G at position 19, etc.), as well as factors including protein binding, cellular localization, and target mRNA secondary structure, may make it difficult to design a working siRNA, or stop it from being effective once designed (Lu, et al. (2007) “Efficient siRNA selection using hybridization thermodynamics”, Nucleic Acids Research, 36(2): 640-47, p. 640, col. 2, paragraph 2).
	Thus, given the wide range of facilitating effects the second RNA may have, the absence of description of structure for any of these effects or why one would do so, and the absence of description of any examples, as well as the very wide range of siRNA sequences possible, lack of description of a single siRNA structure, and acknowledgment in the art that designing siRNAs is not understood as to which would be effective, applied to a claimed structure, not method, the Artisan would not have understood Applicant to have been in possession of the invention as claimed at the time of filing.

Double Patenting
	For the record, it is noted that ODP rejections with respect to 17/832,202, are precluded due to the separation of compositions and methods of administering, in Application No. 14/124,608.  

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633